Order, Supreme Court, Bronx County, entered on September 25, 1974, as resettled by order of said court entered on November 4, 1974, unanimously affirmed, without costs and without disbursements. There has been a diligent assertion of claim without any prejudice to the defendant. Under the circumstances presented, the infant plaintiff’s timely service of the notice of claim on the Comptroller’s office is good service on the Health and Hospitals Corporation. (See Matter of Economou v New York City Health & Hosps. Corp., 47 AD2d 877.) Concur—Stevens, P. J., Murphy, Lupiano, Capozzoli and Nunez, JJ.